Citation Nr: 0942475	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as a pinched nerve in the neck.  

4.  Entitlement to service connection for a claimed shoulder 
disorder.   

5.  Entitlement to service connection for a claimed low back 
disorder. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2008.  A transcript of the 
hearing has been associated with the claims file.  

In May 2008, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  A right knee disorder was not noted at the time of the 
Veteran's entrance into active service, but the record 
contains clear and unmistakable evidence showing that the 
disorder pre-existed service and did not undergo a permanent 
increase in severity during the Veteran's active service.  

3.  The Veteran does not have a current right knee, left 
knee, cervical spine, shoulder, or low back disability that 
is shown to have had its clinical onset in service or to be 
related to any event or incident of his active service to 
include injuries received while playing football.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current right knee disorder 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

2.  The Veteran does not have a current left leg disorder due 
to disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The Veteran does not have a current neck or cervical 
spine disorder due to disease or injury that was incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

4.  The Veteran does not have a current shoulder disorder due 
to disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

5.  The Veteran does not have a current low back disorder due 
to disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

In May 2006, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.   

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims for 
service connection and has had ample opportunity to respond.  

The May 2006 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, that he must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and that it was his responsibility to make sure 
VA received the records.

Accordingly, the Board finds that the May 2006 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Because documents fully meeting the VCAA's notice 
requirements were provided to the Veteran before issuance of 
the August 2006 rating decision, the Board finds that any 
arguable lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  Rather, any 
arguable delay in issuing section 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
the Veteran's claim was fully developed and readjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

Plus, in the May 2006 letter cited above, the RO advised the 
Veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

For these reasons, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in 
September 2008 for the express purpose of determining whether 
his claimed disorders are due to active service.  The Board 
finds that the VA examination is adequate because, as shown 
below, it was based upon consideration of the Veteran's 
medical history, his lay assertions and current complaints, 
and because it describes the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  The Board accordingly finds no reason to remand 
for further examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.


II.  Analysis

The Veteran asserts that he has knee disorders, a pinched 
nerve in the neck, a shoulder disorder, and a back disorder 
due to playing football for one season during his active 
service in 1963.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In the present case, the Veteran contends that he first had 
injuries while playing football during active service.  He 
did not seek treatment during service because he did not want 
to miss any games.  Rather, he was treated by the team's 
coach and trainer with wraps and over-the-counter medication.  

The record on appeal includes numerous game programs, 
newspaper articles, and "buddy statements" confirming that 
the Veteran played football for one season (in 1963) during 
his active service.  In fact, the record shows that his team 
won the Navy's Peace Bowl football game during that season.  
Other evidence shows that the Veteran was the team's 
kicker/punter and leading pass receiver.  

In support of his claim, the Veteran also submitted 
statements from those who knew him during active service.  
First, in a March 2005 "buddy statement," Mr. GC wrote 
that, during the almost 30 years he had known him, the 
Veteran "ha[d] always suffered" due to his knee and 
shoulder injuries, but was too proud to seek treatment.  

Also, the Veteran's stepfather wrote in a March 2006 letter 
that he had watched the Veteran play football during the fall 
of 1963.  

Finally, in an October 2008 buddy statement, Mr. ELB wrote 
that he played football with the Veteran during active 
service.  ELB further wrote that football practices and games 
were "rough" and that everyone seemed to always have some 
injuries.  They played with the nagging pain and were told to 
"suck it up."  For treatment, they used a whirlpool and 
massage room.  He felt it was not surprising that most team 
members had "aches and pains" due to the abuse of football.  


Right Knee

With regard to the claimed right knee disability, the Board 
notes that a veteran is presumed to have been sound upon 
entry into active service, except as to conditions noted at 
the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

In the present case, the Veteran's service treatment record 
(STR) includes his August 1960 entrance self-report of 
medical history.  He wrote that he sustained a right knee 
injury causing water on the knee in 1958 while playing 
football.  The reviewing physician indicated traumatic injury 
right knee-effusion joint, recurrent May 1960 without 
trauma.  The lower extremities were found "normal" upon 
clinical evaluation.  

Accordingly, a right knee disorder is not "noted" at 
entrance.  See 38 C.F.R. § 3.304(b)(1) (a notation of a pre-
service existence of a right knee injury does not constitute 
notation); Paulson v. Brown, 7 Vet. App. 466 (1995) (a 
layperson's account does not constitute the type of evidence 
that would serve as the basis for a finding that a condition 
preexisted service.)

When a disorder is not "noted" at entrance, the presumption 
of soundness may only rebutted with clear and unmistakable 
evidence demonstrating that the condition existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 
(July 16, 2003).  

The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-03.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Board finds upon review of the record that there is clear 
and unmistakable evidence that the Veteran's right knee 
disorder preexisted service.  

The evidence includes a December 1964 (post-service) 
statement from a private physician, who wrote that he treated 
the Veteran in 1960 for right-side prepatellar bursitis.  In 
light of this evidence, the Board finds that a right knee 
disorder is shown to have existed prior to the Veteran's 
active service.  

For the presumption of soundness to be rebutted, however, 
there must also be clear and unmistakable evidence that the 
disorder was not aggravated by active service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation is triggered by 
evidence that a preexisting disability underwent a permanent 
increase in severity during service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 
(1999); Beverly v. Brown, 9 Vet. App. 402 (1996).  

In making this determination, the Board must first determine 
whether there has been any measured worsening of the 
disability during service, and then whether this constitutes 
an increase, permanent in nature, in the disability.  Browder 
v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 
Vet. App. 155, 163 (1993).  

Aggravation of a pre-existing injury may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the medical evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. §1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

In the present case, the Veteran contends that he suffered 
numerous knee injuries while playing football during active 
service.  Yet, the August 1964 discharge examination report 
shows that the lower extremities were found "normal" upon 
clinical evaluation.  

Accordingly, the Veteran's indication of in-service 
complaints of football-related knee injuries appear to 
represent no more than temporary or intermittent flare-ups, 
which is not sufficient to trigger the presumption of 
aggravation.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Second, the private physician in his December 1964 letter 
stated that he treated the Veteran within six months of his 
service discharge for a left knee disorder.  He provided no 
indication of treatment a right knee disorder, which further 
supports a conclusion that the disorder underwent no increase 
in severity during the Veteran's active service.  

A private physician, in a January 2007 examination report, 
noted the Veteran's pre-service right knee bursitis and the 
Veteran's assertions of in-service knee injuries.  The 
physician did not offer an opinion regarding aggravation.  
Nonetheless, the physician opined that the Veteran's in-
service right knee injuries "initiated and substantially 
contributed" to the present right knee osteoarthritis, which 
suggested that, in his opinion, the in-service knee injuries 
"initiated" onset of a new, rather than aggravated the pre-
existing, right knee disorder.  

Additionally, a September 2008 VA examiner, who also noted 
the pre-existing right knee bursitis, opined that although it 
was likely the Veteran sustained some in-service injuries, 
the evidence (including the Veteran's own lay assertions) 
showed that there was no persistence of complaints following 
service.  Rather, the present right knee osteoarthritis was 
due to a 1976 motor vehicle accident (MVA).  

In light of this evidence, the Board finds that the evidence 
clearly and unmistakable shows that the pre-existing right 
knee bursitis did not undergo any permanent worsening.  

Accordingly, the presumption of sound condition is rebutted 
by clear and unmistakable (obvious and manifest) evidence, 
and service for a right knee disorder is not warranted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303; Wagner, 370 F.3d at 1096 
(holding that if the government shows that a pre-existing 
disorder underwent no increase in disability during service, 
a veteran is not entitled to service-connected benefits).  

The Veteran has asserted, in the alternative, that his 
currently diagnosed right knee disorder was directly incurred 
during active service.  

In that regard, the medical evidence shows no complaints, 
treatment, or diagnosis of a right disorder for more than 20 
years following the Veteran's discharge.  Rather, the first 
indication of right knee complaints appears in a November 
1976 private (non-VA) emergency room admission note 
documenting that the Veteran presented with complaints of 
right knee pain following a MVA the previous night.  

The next indication of a right knee disorder consists of a 
March 1979 (private) hospital admission record showing that 
the Veteran complained of pain and instability in the right 
knee.  The Veteran was admitted for exploration to see if 
there were any meniscus fragments still present in the knee.  
With regard to his prior history, it was noted that there was 
"[n]othing relevant" except for two prior surgeries within 
the last 2 1/2 years.  

The post-operative report shows that the Veteran underwent 
removal of retained meniscus.  A previous lateral scar of the 
right knee was excised and examination revealed early 
degenerative changes of the articular cartilage on the 
lateral condyle of the femur and tibia.  The post-operative 
diagnoses consisted of meniscus fragment, lateral meniscus 
right knee, and osteoarthritis right knee.  

The April 1979 discharge summary similarly notes that the 
Veteran reported a history of two right knee operations 
during the past 2 1/2 years, consisting of a meniscectomy 
followed by removal of a retained meniscus fragment.  
Following those two surgeries, the Veteran fell in January 
1979 and reinjured his knee, which caused his current 
complaints.  During surgery, a peripheral tear of the 
regenerated meniscus was found.  

Next, the record includes a May 1988 private treatment record 
showing that the Veteran had been in a MVA in the Fall of 
1987, during which he hit the dashboard causing injuries to 
the knees (and a cervical strain).  He subsequently underwent 
an arthroscopy and lateral release of the right knee (2 to 3 
months prior), but continued to experience patellofemoral 
pain.  The diagnosis was that of chondromalacia of the left 
patella.  

A March 2005 private treatment note also shows that the 
Veteran was seen for further follow-up of bilateral 
degenerative osteoarthritis of the knees.  The physician 
indicated that ongoing problems of low back and bilateral 
knee pain represented late complications of osteoarthritis.  

Also, in support of his claim, the Veteran submitted a 
January 2007 report from a private physician, who noted that 
the Veteran had a knee injury in high school, but played 
football from September 1963 to November 1963 for his  Navy 
team.  During that time, he experienced repeated injuries to 
both knees, which caused fluid on the knee.  There were also 
low blocks and "pig piles" associated with the knee injury.  
The Veteran simply wrapped the knees, and then continued 
playing, so there was not contemporaneous documentation of 
the injuries.  Treatment was provided by the trainer and 
coach.  Following service, the Veteran played semi-pro 
football for several months, followed by repeated episodes of 
swelling and pain at both knees beginning in the early 1970's 
with subsequent surgeries.    

The private physician then performed a physical examination 
and reviewed prior magnetic resonance imaging (MRI) studies 
and treatment notes.  Based on the results of the 
examination, the physician diagnosed bilateral advanced 
degenerative osteoarthritis of both knees.  

The physician then opined that the Veteran experienced 
repetitive injuries to both knees while playing football 
during active service.  These injuries were followed by post-
service bilateral knee pain, which "evolved" into the 
present progressive degenerative osteoarthritis.  Subsequent 
MVA traumas further contributed to the evolution of these 
conditions.  In other words, the repetitive activities and 
injuries during the Veteran's time in service initiated and 
substantially contributed to the conditions.  

In connection with his present claim, the Veteran underwent a 
VA examination in September 2008.  The examiner noted the 
private doctor's 1964 note and the Veteran's account of in-
service knee injuries while playing football.  Also, the 
Veteran informed the examiner of a severe MVA in 1976, which 
was followed by knee surgery.  The Veteran reported a total 
of 7 knee surgeries (5 on the right and 2 on the left).  The 
examiner also performed a thorough physical examination.  

Based on the results of the examination, the VA examiner 
diagnosed internal derangement of right knee with a clinical 
and verbal history of multiple knee surgeries and a clinical 
history consistent with osteoarthritis of both knees.  The 
examiner also opined that the disorder was less likely than 
not related to or caused by any injury or other event during 
the Veteran's active service.  Rather, the examiner 
explained, the knee problems started primarily after the 1976 
MVA.  

The VA examiner also stated that it was likely the Veteran 
sustained some injuries while on active service.  There were, 
however, no reports of either documented in the claims file 
or reported by the Veteran of persistent complaints 
consistently over the years following discharge.  

Based on upon review of this evidence, the Board finds that 
service connection is not warranted for a right knee 
disorder.  

Although the Veteran is competently diagnosed with a current 
right knee disability manifested by osteoarthritis, the first 
indication of right knee complaints is in November 1976, 
following a MVA, which was approximately 12 years following 
the Veteran's discharge.  The passage of so many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Also important, the Veteran underwent treatment from March to 
April 1979 (due to a fall) and again in May 1988 (following a 
motor vehicle accident), but did not indicate a history of 
any in-service knee trauma.  In fact, in March 1979, an 
admission report specifically notes that there was no 
relevant history prior to two surgeries performed within the 
last 2 1/2 years.  

Because the record contains no evidence of a right disorder 
until many years following the Veteran's service, direct 
service connection is only warranted if the probative 
evidence demonstrates that the disability was in fact 
"incurred" during service.  Velez v. West, 11 Vet. App. 
148, 152 (1998).  As shown, the medical evidence consists of 
conflicting medical opinions with regard to the etiology of 
the currently diagnosed right knee osteoarthritis.  

These medical opinions are medical conclusions that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 
66 (1991).  The Board, however, is not obligated to accept a 
physician's opinion.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993).  Rather, the Board's duty is to assess their 
probative value.  See Hayes, 5 Vet. App. at 69.  In fact, the 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

A medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (citing 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  In other 
words, a medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
probative weight.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

Here, the Board finds that the VA examiner's September 2008 
opinion is the most probative medical evidence regarding the 
etiology of the Veteran's right knee disorder.  First, he 
thoroughly reviewed the claims file and the Veteran's lay 
assertions.  In fact, he cited specific records in the claim 
file, such as the December 1964 opinion from the private 
physician.  He also noted that the Veteran denied a history 
of right knee complaints until a 1976 surgery following a 
MVA.  

The Board finds especially important that the medical history 
documented by the VA examiner was consistent with the 
Veteran's April 2008 Board hearing testimony.  This shows 
that the VA examiner was accurately informed of the pertinent 
factual premise.  See Nieves-Rodriquez, 22 Vet. App. at 303-
304.  

Moreover, the VA examiner's opinion is fully articulated and 
unequivocal.  The examiner also fully articulated his 
reasoning by explaining that according to the Veteran and the 
claims file, the Veteran had no right knee complaints 
following service until the 1976 motor vehicle accident.  For 
these reasons, the Board finds that the VA examiner's opinion 
is the most probative medical evidence of record.  See id.  

The Board finds, on the other hand, that the private 
physician's January 2007 etiology opinion carries 
considerably less probative value.  First, the examiner 
stated his conclusion by referring very generally to the 
"three areas of [the Veteran's] body . . . the cervical 
spine, thoracolumbar spine and both knees."  

Without a specific discussion of the right knee, it is 
unclear whether the physician fully considered the distinct 
factual circumstances of the right knee disorder.  In other 
words, his opinion and reasoning with regard to the right 
knee is not fully articulated.  

More important, it appears the physician did not review the 
claims file or otherwise became familiar with the pertinent 
medical history, such as, for example, by treating the 
Veteran for an extended period of time.  See id.  

In fact, the physician demonstrated that he was less than 
fully informed of the pertinent medical history as he stated 
that the Veteran had had "as many as" seven knee surgeries.  

The history documented by the physician is also inconsistent 
with the history provided elsewhere by the Veteran.  
Specifically, where the physician referred to continued 
symptoms of knee pain following the football injuries, the 
Veteran during his April 2008 hearing, testified that he had 
no further knee problems after he stopped playing football 
and went back to his "regular job" during service.  

In fact, the only post-service knee injury he identified was 
a left knee injury, which occurred while he was playing semi-
pro football.  Similar to his April 2008 hearing testimony, 
the Veteran informed the September 2008 VA examiner of no 
persistent post-service right knee complaints.  Finally, the 
March 1979 hospital admission record shows that the Veteran 
denied any pertinent history prior to 1976.  

This inconsistency in the private physician's opinion is 
especially important, because the physician later explained 
that the Veteran's in-service injuries "evolved" following 
his discharge into the present osteoarthritis.  

Without an accurate factual predicate, however, the probative 
value of his conclusion (that the present osteoarthritis 
"evolv[ed] over time" from the Veteran's in-service 
football injuries) is significantly diminished.  See id.; 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, because the physician's opinion is not supported by 
a fully informed or factual predicate consistent with the 
remaining evidence of record, it is found to carry 
significantly less probative weight.  See id.  

In conclusion, the Board finds that the weight of the medical 
evidence is against the Veteran's claim of service connection 
for a right knee disorder.  Accordingly, service connection 
is not warranted, and the Veteran's claim must be denied.  

The Board has also carefully considered the lay evidence of 
record, which is addressed hereinbelow.  


Left Knee

With regard to his claim of service connection for a left 
knee disability, the Veteran's service entrance examination 
documents a 1/2 inch scar on the left knee, but the lower 
extremities were found "normal" upon clinical evaluation.  
The STR otherwise contains no complaints, findings or 
diagnosis of a left knee disorder.  As shown, the record 
includes a post-service, December 1964 letter from a private 
physician who wrote that he had treated the Veteran "more 
recently" for a left knee condition.  

As indicated with regard to the right knee, the record 
following the Veteran's discharge documents no complaints or 
treatment of a left knee disability until the November 1976 
treatment following a MVA.  Subsequently, he was diagnosed 
with osteoarthritis of the left knee.  

With regard to the etiology of the current left knee 
osteoarthritis, the private physician in his January 2007 
statement wrote that in-service football injuries initiated 
and substantially contributed to three conditions, then, 
following discharge, the injuries "evolved" into the 
present disability with the subsequent MVA trauma further 
contributing to the evolution of the disorder.  

The September 2008 VA examiner also noted the 1964 note by 
the private physician and noted the Veteran's account of in-
service knee injuries while playing football.  Also, the 
Veteran reported a severe MVA in 1976, which was followed by 
knee surgery.  The Veteran reported a total of 7 knee 
surgeries (5 on the right and 2 on the left).  

Based on the results of the examination, the VA examiner 
diagnosed internal derangement of the left knee with a 
clinical and verbal history of multiple knee surgeries and a 
clinical history consistent with osteoarthritis of both 
knees.  

The examiner also opined that the disorder is less likely 
than not related to or caused by any injury or other event 
during the Veteran's active service.  The examiner explained 
that the Veteran's knee problems started primarily after the 
1976 MVA.  

The examiner concluded that it was likely the Veteran 
sustained some injuries while on active service.  There were, 
however, no reports either documented in the claims file or 
reported by the Veteran of persistent complaints consistently 
over the years following discharge.  

Based on this evidence, the Board finds that service-
connected is not warranted for a left knee disability.  The 
Veteran testified during his April 2008 hearing that he 
suffered a left knee injury following his discharge while 
playing semi-professional football.  

As indicated, the record includes a December 1964 letter from 
a private physician who indicated that he had recently 
treated the Veteran for a left knee disorder.  Thereafter, 
the record contains no evidence of continuous symptomatology 
until November 1976, when the Veteran was involved in an MVA.  
The passage of so many years between his discharge from 
active service and the medical documentation of the left knee 
osteoarthritis is evidence against his claim.  See Maxson, 
230 F.3d at 1333.

With regard to the etiology of the currently diagnosed 
osteoarthritis of the left knee, the record contains 
conflicting medical opinions.  

For the same reason as discussed in relation to the claim of 
service connection for a right knee disorder, the Board finds 
that the September 2008 VA examiner's opinion is the most 
probative medical evidence on this issue.  

The examiner specifically noted the private physician's 
December 1964 statement and subsequent lack of asserted 
symptomatology until the examiner 1976 MVA.  

Based on this evidence, the VA examiner concluded that it was 
less likely than not that the current left knee disability 
was related to the Veteran's service.  The VA examiner's 
opinion is highly probative because it cited specific 
evidence in the claims file, which demonstrates that his 
opinion was based on an accurate factual predicate.  Also, it 
was fully articulated and supported by sound reasoning.  See 
Nieves-Rodriquez, 22 Vet. App. at 304.  

The private physician's January 2007 opinion, on the other 
hand, carries significantly less probative value for the same 
reasons.  In short, it is unclear whether the physician fully 
considered the distinct factual predicate of the left knee 
disorder.  Further, his review of the medical history was not 
fully informed as shown by his reference to knee surgery "in 
the early 1970s," which is inconsistent with the remaining 
medical evidence showing initial knee surgery in 
approximately 1976.  See id. 

In conclusion, the Board finds that the weight of the medical 
evidence is against the Veteran's claim of service connection 
for a left knee disorder.  Accordingly, service connection is 
not warranted, and the Veteran's claim must be denied.  

The Board has also carefully considered the lay evidence of 
record, which is addressed hereinbelow.  




Pinched Nerve in the Neck and Shoulder

The Veteran also contends that service connection is 
warranted for a pinched nerve in the neck and a shoulder 
disorder.  In light of the related medical evidence, the 
Board will address the issues jointly.  

First, the Board notes, the Veteran's STR documents no 
complaints, findings, or diagnosis of a pinched nerve in the 
neck or a shoulder disorder.  Rather, the Veteran asserts, he 
suffered repeated injuries while playing football.  

More precisely, he testified during his hearing that he had a 
head-on collision with a teammate during practice.  During 
subsequent games, he was involved in similarly head-on 
tackles, which caused similar symptoms.  

For the period following his discharge, the medical evidence 
includes a private June 1984 treatment note showing that the 
Veteran complained of neck pain radiating into the left 
shoulder following an accident lifting heavy boxes in May 
1984.  The assessment was C7 radiculopathy.  

Shortly thereafter, the Veteran underwent a cervical spine 
discectomy.  The June 1984 post-operative report shows that 
the Veteran's symptoms began following a May 1984 incident 
lifting a heavy box.  The pain had persistent for 5 weeks and 
had begun to radiate into the fingers of the left hand.  The 
X-ray studies of the neck had revealed a significant degree 
of disc space narrowing and osteophyte formation at C-5-6 and 
the appearance of some degenerative changes at C6-7 (views, 
however, were difficult to obtain).  

Also, a myelogram revealed nerve root compression at C7 and 
an anterior bulge at C5-6.  In light of these findings, the 
Veteran decided to undergo an anterior discectomy C6-7 
fusion.  The operative diagnosis was herniated nucleus 
pulposus (HNP) C6-7.  

The July 1984 discharge summary reiterates that the Veteran's 
complaints began following a May 1984 work-place accident, 
which caused sharp neck pain with radiation into the left 
shoulder.  The diagnosis on discharge was HNP at C6-7.  

On follow-up in September 1984, it was noted that the Veteran 
was "making an excellent recovery" and had returned to 
work.  Also, his posterior neck pain was "probably" due to 
mild cervical arthritis.  

More recently, the medical evidence includes a January 2008, 
private, cervical spine MRI, which revealed moderate to 
severe changes of cervical spondylosis at the 2-3, 3-4, 4-5, 
and 5-6 levels; an anterior fusion with central stenosis at 
C-5-6 and osteophytic changes centrally and to the right 
midline; mild central stenosis due to osteophytic change 
centrally at 4-5; and mild central stenosis with a central 
osteophyte at C3-4.  

With regard to the etiology of the current neck and shoulder 
disability, the medical evidence contains conflicting medical 
opinions.  

First, in support of the Veteran's claim, the private 
physician, in his January 2007 examination report, noted that 
the Veteran played football from September 1963 to November 
1963 for his Navy team.  He experienced neck injuries during 
several games, which were followed by neck pain and left 
shoulder, upper arm, and forearm numbness.  

The Veteran also indicated that he experienced a pinched 
nerve following a head-on tackle-he could remember a 
sensation which felt like his neck had snapped, followed by 
numbness radiating into the left arm.  He indicated that 
these types of episodes occurred eight to ten times while 
playing football, but he never underwent therapy.  

Following service, the physician noted, the Veteran played 
semi-pro football for several months.  The Veteran also 
underwent a cervical fusion in 1983 "because of neck pain," 
but his neck pain worsened after a 1997 MVA.  

The private physician also performed a physical examination 
and reviewed prior MRI studies and treatment notes.  Then, 
based on the results of the examination, the physician 
diagnosed advanced cervical degenerative disc disease 
multilevel, status post fusion at C6-7.  

The examiner also opined that the Veteran's repetitive 
activities and injuries during active service initiated and 
substantially contributed to the present disability.  The in-
service cervical spine injuries were followed by post-service 
neck and left arm pain, which evolved into the present 
progressive degenerative osteoarthritis; subsequent MVA 
trauma further contributed to the evolution of the 
conditions.  

In contrast to the private physician's January 2007 opinion, 
the Veteran underwent a VA examination in September 2008, as 
indicated.  With regard to the neck and shoulder, the VA 
examiner noted the Veteran's contention that he first injured 
his back while playing football during active service.  

In fact, the examiner noted, the Veteran distinctly 
remembered a 1963 injury where he pinched a nerve in the neck 
and shoulders.  He also remembered helmet-to-helmet hits that 
caused flare-ups of neck pain.  Following service, the 
Veteran reported that his neck problems went into remission 
until the 1980s.  He had a discectomy in 1984 and an MVA in 
1987 that resulted in a diagnosis of cervical strain.  

The VA examiner also referenced the June 1984 treatment note 
(cited above) indicating that the Veteran had been well until 
a May 1984 work-related injury.  

With regard to the shoulder, the VA examiner noted the 
Veteran's assertion that the shoulder pain began in 1993 and 
1994 following a work-related accident.  The examiner also 
performed a thorough physical examination.  

Based on the results of the examination, the VA examiner 
diagnosed chronic neck strain with evidence of degenerative 
disc disease of the cervical spine with remote history of 
anterior fusion of C6-7, with some evidence of cervical 
stenosis, based on prior X-ray.  The examiner also diagnosed 
chronic right shoulder strain.  

With regard to the etiology of the disorders, the examiner 
opined that it was less likely than not the disorders were 
related to or caused by any injury or other event during the 
Veteran's active service.  

The examiner explained that the Veteran reported the onset of 
pain as occurring in 1993/1994, which was a greater-than-20-
year hiatus between the time the Veteran became symptomatic 
following discharge.  

Further, there was specific documentation that the Veteran 
injured his neck during a workplace incident.  The VA 
examiner concluded by opining that although it is likely the 
Veteran sustained some injuries while on active service, 
there were no reports either documented in the claims file or 
reported by the Veteran of persistent complaints consistently 
over the years following discharge.  

In light of this record, the Board finds that the weight of 
the evidence is against the Veteran's claims of service 
connection for a neck and shoulder disability.  As shown, the 
Veteran is competently diagnosed with current cervical spine 
degenerative disc disease with stenosis and chronic right 
shoulder strain.  

The record contains no diagnosis or complaints in-service or 
for many years following discharge until June 1984, however, 
which is approximately 20 years following his discharge.  The 
passage of so many years between his discharge from active 
service and the medical documentation of the disabilities is 
evidence against his claim.  See Maxson, 230 F.3d at 1333.  

Further, the Board finds that the September 2008 VA 
examiner's medical opinion is the most competent medical 
evidence regarding the etiology of the neck and shoulder 
disabilities.  

The examiner was fully informed of the pertinent factual 
premises as indicated by his reference to the June 1984 
treatment notes and the Veteran's assertions.  Further, he 
fully supported his opinion by explaining that the many-year 
hiatus between the Veteran's discharge and the first 
complaints of neck and shoulder pain make it unlikely the 
disabilities were directly related to his active service.  
See Nieves-Rodriquez, 22 Vet. App. at 304.  

In contrast, the private physician's medical opinion carries 
less probative value.  First, the examiner stated his 
conclusions by referring very generally to the "three areas 
of [the Veteran's] body . . . the cervical spine, 
thoracolumbar spine and both knees."  Without a specific 
discussion of the cervical spine and shoulder, it is unclear 
whether the physician fully considered the distinct factual 
predicate of the current cervical spine and shoulder 
disorders.  In fact, the private physician failed to account 
for the shoulder in his discussion.  In other words, the 
physician's opinion and reasoning with regard to the cervical 
spine and shoulder is not fully articulated.  

Moreover, the physician did not appear to review the claims 
file or otherwise become fully aware of the pertinent medical 
history.  For instance, he noted the 1983 cervical spine 
fusion, but indicated that it was due to "neck pain."  

As indicated, the record shows that the Veteran underwent 
cervical spine fusion in 1984, not 1983 as the private 
physician indicated.  Further, the physician did not indicate 
if he was aware that the Veteran's complaints began following 
a workplace accident.  

Similarly, the private physician did not support his etiology 
opinion with sound reasoning.  He stated that the 
disabilities "evolved" from the Veteran's in-service 
injuries, but he did not account for the "normal" findings 
at the time of the Veteran's separation examination.  

Nor did the physician indicate that he considered the medical 
evidence clearly attributing the disorder to a work-related 
accident.  Without accounting for this evidence, the private 
physician's medical opinion carries significantly less 
probative value.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

In conclusion, the Board finds that the weight of the medical 
evidence is against the Veteran's claims of service 
connection for a cervical spine (neck) and shoulder disorder.  
Accordingly, service connection is not warranted, and these 
claims must be denied.  

The Board has also carefully considered the lay evidence of 
record, which is addressed hereinbelow.  


Low Back

The Veteran also asserts that service connection is warranted 
for a low back disorder.  Similar to his prior contentions, 
the Veteran asserts that he first injured his back while 
playing football during active service.  The STR documents no 
complaints, findings, or diagnosis of a low back disorder.  
In support of his claim, the Veteran indicates that he did 
not seek treatment during service.  Rather, he was treated by 
the team's coach and trainer.  

Following the Veteran's discharge, the medical evidence first 
includes a June 1984 treatment note showing that the Veteran 
presented with complaints of 6 1/2 weeks of neck pain 
radiating into the left shoulder and low back following an 
accident lifting heavy boxes.  The assessment was C7 
radiculopathy.  

Then, in August 1984, he was admitted for removal of 
myelogram residual pantopaque (dye) in the thecal sac.  

On follow-up from his cervical spine discectomy in September 
1984 (as detailed herein above), the Veteran was noted to be 
"making an excellent recovery," but he complained of 
intermittent low back pain radiating into both legs to the 
knees after sitting for too long.  

A physician noted that this was probably due to mild root 
irritation from oil contrast that had since been removed.  On 
examination, a straight leg raising test (SLR) was negative 
and the legs were neurologically normal except for 
"possibly" hypoactive ankle reflex.  

Then, in January 1985, the Veteran returned for follow-up 
with complaints of persistent intermittent low back pain 
radiating into both buttocks, which was exacerbated by 
"everything."  He denied bowel and bladder complaints.  
After performing a physical examination and neurological 
examination, the physician determined that "time wise" the 
Veteran's low back problems "certainly seem[ed] to be 
related to the myelogram."  His symptoms were quite typical 
of chronic lower back strain, but there was nothing 
neurologically to support a diagnosis of disc herniation.  

In April 1985, on follow-up for low back pain, a physician 
indicated that the Veteran should continue to lose weight.  
He also advised the Veteran that residual contrast material 
from the prior myelogram may cause further low back problems.  

The record next includes a private, April 2000 MRI of the 
lumbar spine revealing large right paracentral and foraminal 
HNP at L4-5 with free fragment right L4 and L5 with root 
compression.  The clinical history was noted to consist of 
"injury, LBP [low back pain], stenosis, and disc."

In October 2002, the Veteran underwent a VA outpatient 
neurology consultation for evaluation of diabetic neuropathy.  
The VA neurologist noted that the Veteran was an ex-football 
player.  

The Veteran's complaints included chronic low back pain 
radiating toward the buttocks, but not the lower extremities.  
The Veteran also reported the 1984 C-spine discectomy; he 
reported that this did not have a good outcome and his back 
pain worsened since then.  

The neurologist also noted that the Veteran's medical history 
included chronic low back and lumbago, plus a finger injury 
while playing football during active service.  The 
neurologist concluded that the Veteran's low back pain was 
most likely mild to moderate lumbosacral spinal stenosis.  He 
advised weight loss.  

The record also includes a March 2005 VA outpatient treatment 
note showing that the Veteran complained of ongoing low back 
problems.  It was noted that this represented late 
complications of osteoarthritis.  

With regard to the current etiology of the current low back 
disability, the private physician, in his January 2007 
examination report, as indicated, noted that the Veteran 
played football from September 1963 to November 1963 for his 
U.S. Navy team.  

While playing football, the Veteran suffered repeated low 
back injuries.  All treatment was provided by the trainer and 
coach.  Following service, the Veteran played semi-pro 
football for several months.  The Veteran also had several 
episodes of low back pain beginning in 1972, then again in 
the 1980s and 1996 following an MVA, and in 2000.  MRIs 
revealed L4-5 disc herniation.  

Based on the results of the examination, the physician 
diagnosed lumbosacral degenerative disc disease with 
multilevel involvement and disc protrusion at L4-5.  

With regard to the etiology of the disorder, the physician 
stated that the repetitive activities and injuries during 
active service initiated and substantially contributed to the 
disorder.  The in-service injuries were followed by post-
service low back pain, which evolved into the present 
conditions.  Progressive degenerative osteoarthritis 
developed and subsequent MVA trauma further contributed to 
the evolution of these conditions.  

Also as indicated, the Veteran underwent a VA examination in 
September 2008.  The VA examiner noted the Veteran's 
contention that he first injuries his back while playing 
football during active service.  

With regard to the low back, the Veteran reported that his 
problem began shortly after getting a myelogram; he had 
residual low back and leg complaints.  An April 2000 X-ray 
showed HNP at L4-5 with right root compression.  

With regard to his current complaints, the Veteran denied 
radicular symptoms on a consistent basis.  The examiner also 
performed a thorough physical examination.  

Based on the results of the examination, the VA examiner 
diagnosed chronic low back strain with evidence of 
degenerative disc disease and MRI showing evidence of L4-5 
root compression.  

The examiner also opined that the disorder was less likely 
than not related to or caused by any injury or other event 
during the Veteran's active service.  The examiner explained 
that the pain started primarily after having the 1984 
myelogram.  

In further support of his opinion, the examiner stated that 
it was likely the Veteran sustained some injuries while on 
active service.  There were, however, no reports either 
documented in the claims file or reported by the Veteran of 
persistent complaints consistently over the years following 
discharge.  

In light of the record, the Board finds that the weight of 
the evidence is against the Veteran's claim. As shown, the 
Veteran is competently diagnosed with current chronic low 
back strain with degenerative disc disease and L4-5 root 
compression.  

The record, however, contains no in-service diagnosis or 
complaints.  Rather, the first symptoms are shown in June 
1984.  The passage of so many years between his discharge 
from active service and the medical documentation of the 
disabilities is evidence against his claim.  See Maxson, 230 
F.3d at 1333.  

Further, the medical evidence, including the September 1984, 
January 1985, and April 1985 treatment notes, shows that the 
Veteran's symptoms were related to residual contrast material 
from his 1984 myelogram.  

Finally, the VA examiner in September 2008 determined that 
the disorder was less likely than not related to or caused by 
any injury or other event during the Veteran's active 
service.  

The Board finds that the September 2008 VA examiner's medical 
opinion is the most competent medical evidence regarding the 
etiology of the low back disability.  First, the examiner was 
fully informed of the pertinent factual premises as indicated 
by his specific reference to the 1984 treatment notes 
relating the Veteran's complaints to the retention of oil 
contrast following the myelogram.  

Further, the VA examiner fully supported his opinion by 
explaining that the Veteran's low back pain first began 
following the 1984 myelogram and was therefore unlikely 
unrelated to any activities during the Veteran's active 
service.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

In contrast, the private physician's medical opinion carries 
less probative value.  

First, the examiner stated his conclusion by referring very 
generally to the "three areas of [the Veteran's] body . . . 
the cervical spine, thoracolumbar spine and both knees."  
Without a specific discussion of the low back, it is unclear 
whether the physician fully considered the distinct factual 
of the current lumbar spine disorder.  In other words, his 
opinion and reasoning with regard to the low back is not 
fully articulated.  

Moreover, the physician did not appear to review the claims 
file or otherwise become fully aware of the pertinent medical 
history.  

For instance, the physician simply noted that the Veteran 
experience the first of several episodes of low back pain the 
1970s, then again in the 1980s.  He did not indicate if he 
was aware that the Veteran's complaints followed the 1984 
myelogram, and he did not cite the treatment records 
specifically attributing the Veteran's low back pain to the 
residual oil contrast material.  

In addition to the lack of evidence that the private 
physician was fully aware of the pertinent medical evidence, 
his etiology opinion is not supported by sound reasoning.  He 
stated that the disabilities "evolved" from the Veteran's 
in-service injuries, but he did not explain how this 
evolution occurred.  

For instance, he did not address how the Veteran's service-
related complaints "evolved" into the current disability in 
light of the medical evidence attributing the Veteran's low 
back complaints to the 1984 myelogram oil contrast.  

Without accounting for this pertinent medical evidence in 
explaining his etiology opinion, the private physician's 
medical conclusions carry significantly limited probative 
value.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

In conclusion, the Board finds that the weight of the medical 
evidence is against the Veteran's claim of service connection 
for a low back disorder.  Accordingly, service connection is 
not warranted, and the Veteran's claim must be denied.  

The Board has also carefully considered the lay evidence of 
record, which is addressed hereinbelow.  


Lay Evidence

In making the above determinations, the Board has fully 
considered the lay assertions of record, as noted.  

To the extent the Veteran submitted "buddy statements" from 
his stepfather and a fellow football player, neither stated 
that they saw the Veteran injured while playing football.  
Similarly, they did not indicate that the Veteran continued 
to experience symptomatology following his discharge.  

Although in his March 2005 buddy statement, Mr. GC wrote that 
he had known the Veteran to suffer from his injuries during 
the 30 years that he knew the Veteran, he did not indicate 
that he knew the Veteran during service or continuously 
following service.  

To the contrary, this statement shows that he first knew the 
Veteran in approximately 1975, which was many years following 
the Veteran's discharge and contemporaneous with the evidence 
of record demonstrating the Veteran's first complaints 
following a 1976 MVA.  

With regard to the Veteran's lay statements, the Veteran, as 
a layperson, is competent report on his in-service 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Even accepting the Veteran's lay assertions, 
however, the competent medical evidence demonstrates that the 
current right knee osteoarthritis is not etiologically 
related to the in-service injuries.  Rather, the current 
disabilities began following post-service MVA's and a 1984 
workplace accident.  

Moreover, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent etiology opinion and the record contains no 
contemporaneous lay descriptions of the Veteran's symptoms 
supporting a later medical professional's diagnosis or 
etiology opinion.  

Although the physician in January 2007 cited the Veteran's 
current description of continuous symptomatology, the 
examiner did not cite to any such descriptions in the record 
contemporaneous with the symptoms.  

For these reasons, the lay evidence of record does not 
constitute competent medical evidence supporting the 
Veteran's claim.  See Jandreau, 492 F.3d at 1376-77; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for a right knee, left 
knee, neck, shoulder or low back disability.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a right knee condition is denied.  

Service connection for left knee disorder is denied.  

Service connection for a cervical spine disorder claimed as a 
pinched nerve in the neck is denied.  

Service connection for a shoulder disorder is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


